Case: 1:19-cv-00651-MWM-KLL Doc #: 22 Filed: 12/01/20 Page: 1 of 3 PAGEID #: 1283

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION - CINCINNATI
CHRIS WITT, JR., : Case No. 1:19-cv-651
Plaintiff, : Judge Matthew W. McFarland

Vi

ANDREW SAUL, Commissioner of Social
Security,

Defendant.

 

ORDER SUSTAINING OBJECTIONS (DOC. 21), ADOPTING IN PART REPORT
AND RECOMMENDATION (DOC. 19), REVERSING THE COMMISSIONER’S
DECISION, REMANDING MATTER FOR FURTHER PROCEEDINGS PURSUANT
TO SENTENCE FOUR OF 42 U.S.C. § 405(g), AND TERMINATING ACTION

 

This case is before the Court upon the Commissioner’s Objections (Doc. 21) to the
Report and Recommendation (Doc. 19) entered by United States Magistrate Judge
Karen L. Litkovitz. Plaintiff brought this action pursuant to 42 U.S.C. §§ 405(g) and
1383(c)(3) for judicial review of the Commissioner’s final decision denying Plaintiff's
applications for Disability Insurance Benefits (DIB) and Supplemental Security Income
(SSI). Based on a thorough review of the record, Magistrate Judge Litkovitz
recommended that the Court reverse the Commissioner's denial of benefits and remand
this matter for further proceedings, including reevaluation of the treating nurse
practitioner's opinion under the applicable regulations, reevaluation of the opinions of
the other medical sources of record, and additional vocational and other testimony as
warranted. (Doc. 19 at PageID# 1269-70.)

The Commissioner does not object to the Magistrate Judge’s finding that, with
respect to the DIB claim, there was not substantial evidence supporting the AL]’s

reasons for giving little weight to the opinion of Lauren Mente, a certified nurse
Case: 1:19-cv-00651-MWM-KLL Doc #: 22 Filed: 12/01/20 Page: 2 of 3 PAGEID #: 1284

practitioner. Nor does the Commissioner object to the Magistrate Judge's finding that,
with respect to the SSI claim, the AL] failed to properly assess the severity of Plaintiff's
symptoms, based on the same reasons discussed in assessing Ms. Mente’s opinion.
Rather, the Commissioner objects only to the Magistrate Judge’s analysis of which rules
apply to Plaintiff's claims. Plaintiff has not filed any response or opposition to the
Commissioner’s Objections and the time to do so has expired. See Fed. R. Civ. P.
72(b)(2).

As required by 28 U.S.C. § 636(b) and Federal Rule of Civil Procedure 72(b), the
Court has made a de novo review of the record in this case. The Commissioner’s first
objection is that the Magistrate Judge incorrectly concluded that the ALJ did not apply
the correct rules and regulations when addressing Plaintiff's SSI claim. The Magistrate
Judge opined that, since the SSI claim was filed in July 2017, the ALJ should have
applied the agency’s revised regulations relating to considering medical opinion
evidence that apply to claim filed on or after March 27, 2017. The Commissioner
contends that, because the SSI claim was filed when the DIB claim was still pending, the
date of the DIB claim controls which rules and regulations apply to both claims. He
cites the Social Security Administration’s Program Operations Manual System (POMS),
which is a primary source of information used by agency employees to process claims
for Social Security benefits. Specifically, the POMS provides that in a situation where
one claim is open when another claim is filed, the rules applicable to the earliest filing
date are used. See POMS DI 24503.050(D)(2)(a). The Commissioner’s first objection is
well-founded and therefore sustained. See Fox v. Bowen, 835 F.2d 1159, 1162 (6th Cir.
1987) (“A reviewing court generally accords great deference to an agency’s
interpretation of its own regulations.”).

The Commissioner’s second objection is that the Magistrate Judge incorrectly
referred to rescinded SSR 06-03p and “former” or “prior” regulations when setting forth
the authority pursuant to which a medical source who is not an acceptable medical
source should be considered. He cites an agency correction notice clarifying the

effective date of SSR 06-03p’s rescission and language contained in the revised federal

2
Case: 1:19-cv-00651-MWM-KLL Doc #: 22 Filed: 12/01/20 Page: 3 of 3 PAGEID #: 1285

regulations regarding the rules applicable to claims filed before or after March 27, 2017.
See 82 Fed. Reg. 16,869; 20 C.F.R. §§ 404.1513, 404.1527, 416.913, 416.927, 404.1520c and
416.920c. The Federal Regulations plainly state which rules to follow based on a claims
filing date. Plaintiff's second objection is therefore sustained.

For the reasons above, Plaintiff's Objections are well-taken and accordingly
SUSTAINED. The Court therefore ADOPTS IN PART the Report and
Recommendation (Doc. 19) and, subject to Plaintiff's Objections, REVERSES the
Commissioner’s denial of benefits and REMANDS this case for further proceedings
pursuant to Sentence Four of 42 U.S.C. § 405(g). This case shall be TERMINATED on
the Court's docket.

IT IS SO ORDERED.

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO

Meath WALD

JUDGE MATTHEW W. McFARLAND

 
